Citation Nr: 1422295	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This matter was previously before the Board in October 2012 when it was remanded for additional development of the evidence.  The issue has been returned to the Board for appellate consideration.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that a back disability is causally related to active duty or manifested to a compensable degree within one year of discharge from active duty.

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2009 letter satisfied the duty to notify provisions with respect to the service connection claim and included notification of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran with respect to the claim decided herein.  The record contains the Veteran's service treatment records, VA treatment records, VA examination report, private treatment records, and lay evidence.  Pursuant to the Board's October 2012 remand, VA medical records pertaining to the Veteran dated from September 2004 to November 2009 and since January 2010 were obtained and associated with the record.  In addition, the Veteran underwent VA examination in April 2013.  The VA examiner reviewed the Veteran's claims file, completed a physical examination, and provided clinical findings and an opinion with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the RO substantially complied with the October 2012 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a current back disability that had its onset during active duty.  Specifically, he contends that during a fight with a fellow service member, he fell off a bed and strained his back.  The Veteran claims that he has had back pain continuously since active duty.

VA treatment records reflect multiple diagnoses of a back disability during the pendency of the appeal, to include Grade I spondylolisthesis, L4 on L5 with bilateral L4 spondylolyses; lumbar radiculopathy; arthritis; and degenerative disk disease.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, service treatment records do not demonstrate any complaints of, treatment for, or a diagnosis of a back disability.  As to the Veteran's specific assertions, a January 1979 service treatment record indicates the Veteran had an altercation with a roommate and received lacerations to the right thumb and neck.  However, the record does not reflect any complaints concerning a back injury.

In addition, the April 2013 VA examiner provided a negative nexus opinion after a review of the evidence and physical examination of the Veteran.   The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the VA examiner provided a detailed description of the condition of spondylolisthesis, to include the five types and potential causes of spondylolisthesis.  In particular, the VA examiner found the September 2005 X-ray examination report indicated the likely congenital origin of the Veteran's spondylolisthesis, as Grade I retrospondylolisthesis of L5 vertebral body in relation to L4 was "associated with obvious absence of bone at the pars interarticularis in the same region, suggestive of a probable congenital spondylolysis."  In addition, the VA examiner found it significant that the October 2005 magnetic resonance imaging scan showed no evidence of fracture or subluxation.  The VA examiner went on to detail the condition of spondylolysis and its three etiological theories, which include a congenital defect, direct result of trauma, or direct result of overuse or indirect trauma.  The VA examiner noted that the January 1979 service treatment record documented an altercation and injuries sustained; however, the record did not mention any trauma to the back or complaints of back pain.  In addition, the Veteran denied a history of recurrent back pain on the January 1979 report of medical history, and the physician's summary did not mention a back strain or back condition, although the superficial laceration to the neck sustained during the altercation was documented.  The VA examiner also found it significant that the Veteran reported being a warehouse worker for most of his life, which was an occupation that typically required strenuous physical labor, and that overuse of the back was a common occurrence.  In addition, the Veteran played sports routinely, and according to medical studies, the incidence of spondylolysis was greater in the sporting population.  Furthermore, degenerative disc disease was a common finding with aging.

Here, the Board affords significant probative value to the April 2013 VA examiner's opinion.  The record shows the VA examiner reviewed the evidence and considered the Veteran's lay statements regarding his in-service injury and post-service symptoms.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history and outside medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the probative medical evidence is against a grant of service connection.  

In this case, the only opinion relating a current back disability to active duty is the Veteran's own statements.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a back disability, to include spondylolisthesis, lumbar radiculopathy, arthritis, and degenerative disk disease.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of these back disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

The Board notes that the April 2013 VA examiner reported a diagnosis of arthritis and that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced back pain since any in-service event or injury.  Again, service treatment records do not demonstrate any complaints of or treatment for back pain, which is contradictory to the Veteran's assertions.  In addition, the first notation of back complaints is found in a private treatment record dated September 1992, approximately 13 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, the September 1992 record shows the Veteran reported no history of trauma and back pain for only two days, and a July 2004 VA treatment record indicates the Veteran had a history of chronic back pain dating back to 1983, approximately four years after the Veteran's separation from active duty.  In September 2005, the Veteran reported that his initial back injury occurred after lifting a heavy object.  As such, the Veteran's statements regarding the origin and onset of his back pain have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


